DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 17/338,706, filed on June 4, 2021.

Oath/Declaration
Oath/Declaration as filed on June 4, 2021 is noted by the Examiner.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., U.S. Patent Application Publication 2019/0026530 A1 (hereinafter Wu), in view of Kim et al., U.S. Patent Application Publication 2021/0151511 A1 (hereinafter Kim I).
Regarding claim 1, Wu teaches a fingerprint sensing module having a plurality of sensing pixel areas (P FIGS. 2, 6a-7b, paragraphs[0033]-[0034] of Wu teaches the embodiment of the present disclosure provides a surface texture identification display device; herein, the surface texture identification display device is a display device having a surface texture identification function; for example, surface texture refers to a fingerprint and a palm print of a human; as illustrated in FIG. 2, the surface texture identification display device includes a base substrate 10 and a contact plate 20 opposite to each other; a plurality of pixel units P is formed on the base substrate 10; a light sensing unit (i.e., a light sensing component) 12 is disposed in at least a part of the pixel units P; the contact plate 20 is located on a side of the light sensing unit 12 facing away from the base substrate 10; for example, each of the pixel units P includes: a light converging lens (i.e., a light converging component) 13 corresponding to the light sensing unit 12 and located on a side of the respective light sensing units 12 facing the contact plate 20; the light converging lenses 13 is configured to converge the light incident from a side of the light converging lens 13 facing the contact plate 20 toward a main optical axis of the light converging lens 13 after the light passing through the light converging lens 13; and for example, before the light is incident on the light converging lens 13, for example, the light is reflected by a textured surface (e.g., a surface of a human finger) which is in contact with a first surface S1 of the contact plate 20, passes through the contact plate 20, and then arrives at the light converging lens 13, and See also at least paragraphs[0035], [0038], and [0049]-[0074] of Wu (i.e., Wu teaches a surface texture identification display device with pixels regions that include a light sensing unit, light converging lens, and a light shielding part formed on a base substrate)), and comprising: a first substrate (10 FIGS. 2, 6a-7b, paragraph[0033]-[0034] of Wu teaches as illustrated in FIG. 7a, the surface texture identification display device provided by the embodiment of the present disclosure includes a base substrate 10; above the base substrate sequentially disposed are: a gate electrode 30; a gate electrode insulation layer 31; an active layer 32; a first dielectric layer 33; a reference signal line 18; a second dielectric layer 34; a source electrode 35 and a drain electrode 36 provided in the same layer; a first insulation layer 37; a identification output line 17, a first connection portion 38, and a second connection portion 39 which are disposed in a same layer; a light sensing unit 12; a second insulation layer 40; a first electrode layer 111a, a third connection portion 41 and a light shielding component 14 which are disposed in a same layer; a pixel defining layer 42; a light-emitting layer 111b; a second electrode layer 111c; an encapsulation film 43; a light converging lens 13; a polarizing layer 44; an optical clear adhesive layer 45 and a contact plate 20 (i.e., a protective cover)); 
an active device, disposed on the first substrate; a photosensitive element layer, disposed on the first substrate, and electrically connected to the active device (12, 15, 31, 37, 39, 40, 41 FIGS. 2, 6a-7b, paragraphs[0073]-[0074] of Wu teaches as illustrated in FIG. 7b, the surface texture identification display device provided by the embodiment of the present disclosure includes a base substrate 10; above the base substrate sequentially disposed are: a gate electrode 30; a gate electrode insulation layer 31; an active layer 32; a first dielectric layer 33; a reference signal line 18; a second dielectric layer 34; a source electrode 35 and a drain electrode 36 provided in the same layer; a first insulation layer 37; a identification output line 17, a first connection portion 38 and a second connection portion 39 which are disposed in a same layer; a light sensing unit 12; a second insulation layer 40; a first electrode layer 111a and a third connection portion 41 provided in the same layer; a first pixel defining layer 42; a light shielding component 14; a second pixel defining layer 43; a light-emitting layer 111b; a second electrode layer 111c; an encapsulation film 44; a light converging lens 13; a polarizing layer 45; an optical clear adhesive layer 46 and a contact plate 20 (i.e., a protective cover); the first electrode layer 111a is an anode layer, the second electrode layer 111c is a cathode layer; the first electrode layer 111a is connected with the drain electrode 36 of the pixel switching transistor 112, and the identification output line 17 is connected with the source electrode 35 of the control switching transistor 15; one end of the light sensing unit 12 is connected with the drain electrode 36 of the control switching transistor 15 via the second connection portion 39; the other end of the light sensing unit 12 is connected with the reference signal line 18 through light shielding component 14, the third connection portion 41 and the first connection portion 38; and herein, the light shielding component 14 is conductive, and See also at least paragraphs[0051]-[0072] of Wu (i.e., Wu teaches a control switching transistor electrically connected to a light sensing unit and disposed on the base substrate)); 
a collimation structure layer, disposed on the photosensitive element layer; a second substrate, disposed on the collimation structure layer (14, 45 FIGS. 2, 6a-7b, paragraph[0068] of Wu teaches as illustrated in FIG. 7a, the surface texture identification display device provided by the embodiment of the present disclosure includes a base substrate 10; above the base substrate sequentially disposed are: a gate electrode 30; a gate electrode insulation layer 31; an active layer 32; a first dielectric layer 33; a reference signal line 18; a second dielectric layer 34; a source electrode 35 and a drain electrode 36 provided in the same layer; a first insulation layer 37; a identification output line 17, a first connection portion 38, and a second connection portion 39 which are disposed in a same layer; a light sensing unit 12; a second insulation layer 40; a first electrode layer 111a, a third connection portion 41 and a light shielding component 14 which are disposed in a same layer; a pixel defining layer 42; a light-emitting layer 111b; a second electrode layer 111c; an encapsulation film 43; a light converging lens 13; a polarizing layer 44; an optical clear adhesive layer 45 and a contact plate 20 (i.e., a protective cover), and See also at least paragraphs[0051]-[0072] of Wu (i.e., Wu teaches a light shielding component disposed on the base substrate, wherein a clear adhesive layer is disposed on the light shielding layer)); 
a plurality of microlenses, disposed on a side surface of the collimation structure layer facing away from the photosensitive element layer, and overlapping the photosensitive element layer, wherein the microlenses are divided into a plurality of microlens groups, and the microlens groups are respectively located in the sensing pixel areas; and (13 FIGS. 2, 6a-7b, paragraphs[0033]-[0034] of Wu teaches the embodiment of the present disclosure provides a surface texture identification display device; herein, the surface texture identification display device is a display device having a surface texture identification function; for example, surface texture refers to a fingerprint and a palm print of a human; as illustrated in FIG. 2, the surface texture identification display device includes a base substrate 10 and a contact plate 20 opposite to each other; a plurality of pixel units P is formed on the base substrate 10; a light sensing unit (i.e., a light sensing component) 12 is disposed in at least a part of the pixel units P; the contact plate 20 is located on a side of the light sensing unit 12 facing away from the base substrate 10; for example, each of the pixel units P includes: a light converging lens (i.e., a light converging component) 13 corresponding to the light sensing unit 12 and located on a side of the respective light sensing units 12 facing the contact plate 20; the light converging lenses 13 is configured to converge the light incident from a side of the light converging lens 13 facing the contact plate 20 toward a main optical axis of the light converging lens 13 after the light passing through the light converging lens 13; and for example, before the light is incident on the light converging lens 13, for example, the light is reflected by a textured surface (e.g., a surface of a human finger) which is in contact with a first surface S1 of the contact plate 20, passes through the contact plate 20, and then arrives at the light converging lens 13, and See also at least paragraphs[0035], and [0051]-[0074] of Wu (i.e., Wu teaches an array of pixel units each with a corresponding lens disposed on layers that include the light shielding component, the control switching transistor, and the light sensing unit)); but does not expressly teach a spacer pattern, extending between the microlens groups.
However, Kim I teaches a spacer pattern, extending between the microlens groups (315 FIGS. 8-9, and 11, paragraph[0042] of Kim I teaches according to embodiments, a light blocking layer 315 for blocking the light passing through the microlens not to enter any other cells may be provided in the portions on the top surface of the substrate 312 of the optical layer 300, where the microlenses 311 are not formed; FIG. 9 is a conceptual view showing the disposition relation of the optical layer and the image sensor of this case; as shown in FIG. 9, since the light blocking layer 315 is provided in the portions on the top surface of the substrate 312, where the microlenses 311 are not formed, the light arriving at the portions on the top surface of the substrate 312, where the microlenses 311 are not formed, among the light diffusely reflected from the fingerprint and entering the microlenses at an angle other than the perpendicular angle, is blocked by the light blocking layer 315 and may not pass through the optical layer 300; and accordingly, the phenomenon of making the fingerprint image unclear by the scattered light can be prevented, and See also at least paragraphs[0041], [0043], and [0052] of Kim I (i.e., Kim I teaches a light blocking layer interposed between an array of microlenses)).
Furthermore, Wu and Kim I are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem forming the sensing device for suitable fingerprint recognition.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Wu based on Kim I to have a spacer pattern, extending between the microlens groups.  One reason for the modification as taught by Kim I is to suitably block light passing through a microlens corresponding to one cell having a photodiode region from enter other cells (paragraphs[0033], and [0041]-[0043] of Kim I).  The same motivation and rationale to combine for claim 1 mentioned above, in light of corresponding statement of grounds of rejection, applies to each respective dependent claim mentioned in the corresponding statement of grounds of rejection.
Regarding claim 2, Wu and Kim I teach the fingerprint sensing module according to claim 1, wherein the spacer pattern surrounds each of the microlens groups (FIGS. 8-9, and 11, paragraph[0042] of Kim I teaches according to embodiments, a light blocking layer 315 for blocking the light passing through the microlens not to enter any other cells may be provided in the portions on the top surface of the substrate 312 of the optical layer 300, where the microlenses 311 are not formed; FIG. 9 is a conceptual view showing the disposition relation of the optical layer and the image sensor of this case; as shown in FIG. 9, since the light blocking layer 315 is provided in the portions on the top surface of the substrate 312, where the microlenses 311 are not formed, the light arriving at the portions on the top surface of the substrate 312, where the microlenses 311 are not formed, among the light diffusely reflected from the fingerprint and entering the microlenses at an angle other than the perpendicular angle, is blocked by the light blocking layer 315 and may not pass through the optical layer 300; and accordingly, the phenomenon of making the fingerprint image unclear by the scattered light can be prevented, and See also at least paragraphs[0041], [0043], and [0052] of Kim I (i.e., Kim I teaches a light blocking layer interposed between an array of microlenses)).  
Regarding claim 3, Wu and Kim I teach the fingerprint sensing module according to claim 1, wherein the spacer pattern extends between any adjacent two of the microlenses (FIGS. 8-9, and 11, paragraph[0042] of Kim I teaches according to embodiments, a light blocking layer 315 for blocking the light passing through the microlens not to enter any other cells may be provided in the portions on the top surface of the substrate 312 of the optical layer 300, where the microlenses 311 are not formed; FIG. 9 is a conceptual view showing the disposition relation of the optical layer and the image sensor of this case; as shown in FIG. 9, since the light blocking layer 315 is provided in the portions on the top surface of the substrate 312, where the microlenses 311 are not formed, the light arriving at the portions on the top surface of the substrate 312, where the microlenses 311 are not formed, among the light diffusely reflected from the fingerprint and entering the microlenses at an angle other than the perpendicular angle, is blocked by the light blocking layer 315 and may not pass through the optical layer 300; and accordingly, the phenomenon of making the fingerprint image unclear by the scattered light can be prevented, and See also at least paragraphs[0041], [0043], and [0052] of Kim I (i.e., Kim I teaches a light blocking layer interposed between an array of microlenses)).
Regarding claim 5, Wu and Kim I teach the fingerprint sensing module according to claim 1, further comprising a light-shielding pattern layer disposed on the second substrate and comprising a plurality of -29-File: 107015usf openings, wherein the openings respectively overlap the microlenses (320, 321 FIGS. 6-9, and 11, paragraph[0034] of Kim I teaches FIG. 6 shows a view of disposing an optical layer 300 on an image sensor 400 formed like this; the optical layer 300 is provided with a microlens array layer 310 including a plurality of microlenses 311, and an aperture layer 320 disposed under the microlens array layer 310 and provided with a plurality of holes 321 spaced apart from the microlens array layer 310 as much as the focal length of the microlenses 311; the plurality of microlenses 311 is formed to protrude on the top surface of a transparent or translucent substrate 312; the aperture layer 320 performs a function of passing light only through the plurality of holes 321; the substrate 312 has a thickness making the distance from the microlens 311 to the hole 321 be equal to the focal length; the aperture layer 320 may be formed to be attached on the bottom surface of the substrate 312; and according to embodiments, it may be configured to form a supporter layer (not shown) between the aperture layer 320 and the image sensor 400 to maintain the distance between the aperture layer 320 and the image sensor 400, and See also at least paragraphs[0036], [0040]-[0043], and [0052] of Kim I (i.e., Kim I teaches an aperture layer with holes, disposed on a substrate, that overlap a microlens array, and the light blocking layer disposed on the substrate)).
Regarding claim 7, Wu and Kim I teach the fingerprint sensing module according to claim 1, further comprising: a light-shielding pattern layer, disposed on the second substrate, wherein the spacer pattern is disposed on the second substrate (320 FIGS. 6-9, and 11, paragraph[0034] of Kim I teaches FIG. 6 shows a view of disposing an optical layer 300 on an image sensor 400 formed like this; the optical layer 300 is provided with a microlens array layer 310 including a plurality of microlenses 311, and an aperture layer 320 disposed under the microlens array layer 310 and provided with a plurality of holes 321 spaced apart from the microlens array layer 310 as much as the focal length of the microlenses 311; the plurality of microlenses 311 is formed to protrude on the top surface of a transparent or translucent substrate 312; the aperture layer 320 performs a function of passing light only through the plurality of holes 321; the substrate 312 has a thickness making the distance from the microlens 311 to the hole 321 be equal to the focal length; the aperture layer 320 may be formed to be attached on the bottom surface of the substrate 312; and according to embodiments, it may be configured to form a supporter layer (not shown) between the aperture layer 320 and the image sensor 400 to maintain the distance between the aperture layer 320 and the image sensor 400, and See also at least paragraphs[0036], [0040]-[0043], and [0052] of Kim I (i.e., Kim I teaches an aperture layer with holes, disposed on a substrate, that overlap a microlens array, and the light blocking layer disposed on the substrate)).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Ma, U.S. Patent Application Publication 2021/0210581 A1 (hereinafter Ma).
Regarding claim 10, Wu teaches a fingerprint sensing module (P FIGS. 2, 6a-7b, paragraphs[0033]-[0034] of Wu teaches the embodiment of the present disclosure provides a surface texture identification display device; herein, the surface texture identification display device is a display device having a surface texture identification function; for example, surface texture refers to a fingerprint and a palm print of a human; as illustrated in FIG. 2, the surface texture identification display device includes a base substrate 10 and a contact plate 20 opposite to each other; a plurality of pixel units P is formed on the base substrate 10; a light sensing unit (i.e., a light sensing component) 12 is disposed in at least a part of the pixel units P; the contact plate 20 is located on a side of the light sensing unit 12 facing away from the base substrate 10; for example, each of the pixel units P includes: a light converging lens (i.e., a light converging component) 13 corresponding to the light sensing unit 12 and located on a side of the respective light sensing units 12 facing the contact plate 20; the light converging lenses 13 is configured to converge the light incident from a side of the light converging lens 13 facing the contact plate 20 toward a main optical axis of the light converging lens 13 after the light passing through the light converging lens 13; and for example, before the light is incident on the light converging lens 13, for example, the light is reflected by a textured surface (e.g., a surface of a human finger) which is in contact with a first surface S1 of the contact plate 20, passes through the contact plate 20, and then arrives at the light converging lens 13, and See also at least paragraphs[0035], [0038], and [0049]-[0074] of Wu (i.e., Wu teaches a surface texture identification display device with pixels regions that include a light sensing unit, light converging lens, and a light shielding part formed on a base substrate)), comprising: 
a first substrate (10 FIGS. 2, 6a-7b, paragraph[0033]-[0034] of Wu teaches as illustrated in FIG. 7a, the surface texture identification display device provided by the embodiment of the present disclosure includes a base substrate 10; above the base substrate sequentially disposed are: a gate electrode 30; a gate electrode insulation layer 31; an active layer 32; a first dielectric layer 33; a reference signal line 18; a second dielectric layer 34; a source electrode 35 and a drain electrode 36 provided in the same layer; a first insulation layer 37; a identification output line 17, a first connection portion 38, and a second connection portion 39 which are disposed in a same layer; a light sensing unit 12; a second insulation layer 40; a first electrode layer 111a, a third connection portion 41 and a light shielding component 14 which are disposed in a same layer; a pixel defining layer 42; a light-emitting layer 111b; a second electrode layer 111c; an encapsulation film 43; a light converging lens 13; a polarizing layer 44; an optical clear adhesive layer 45 and a contact plate 20 (i.e., a protective cover)); 
a photosensitive element layer, disposed on the first substrate (12, 15, 31, 37, 39, 40, 41 FIGS. 2, 6a-7b, paragraphs[0073]-[0074] of Wu teaches as illustrated in FIG. 7b, the surface texture identification display device provided by the embodiment of the present disclosure includes a base substrate 10; above the base substrate sequentially disposed are: a gate electrode 30; a gate electrode insulation layer 31; an active layer 32; a first dielectric layer 33; a reference signal line 18; a second dielectric layer 34; a source electrode 35 and a drain electrode 36 provided in the same layer; a first insulation layer 37; a identification output line 17, a first connection portion 38 and a second connection portion 39 which are disposed in a same layer; a light sensing unit 12; a second insulation layer 40; a first electrode layer 111a and a third connection portion 41 provided in the same layer; a first pixel defining layer 42; a light shielding component 14; a second pixel defining layer 43; a light-emitting layer 111b; a second electrode layer 111c; an encapsulation film 44; a light converging lens 13; a polarizing layer 45; an optical clear adhesive layer 46 and a contact plate 20 (i.e., a protective cover); the first electrode layer 111a is an anode layer, the second electrode layer 111c is a cathode layer; the first electrode layer 111a is connected with the drain electrode 36 of the pixel switching transistor 112, and the identification output line 17 is connected with the source electrode 35 of the control switching transistor 15; one end of the light sensing unit 12 is connected with the drain electrode 36 of the control switching transistor 15 via the second connection portion 39; the other end of the light sensing unit 12 is connected with the reference signal line 18 through light shielding component 14, the third connection portion 41 and the first connection portion 38; and herein, the light shielding component 14 is conductive, and See also at least paragraphs[0051]-[0072] of Wu (i.e., Wu teaches a control switching transistor electrically connected to a light sensing unit and disposed on the base substrate)); 
a collimation structure layer, disposed on the photosensitive element layer; a second substrate, disposed on the collimation structure layer (14, 45 FIGS. 2, 6a-7b, paragraph[0068] of Wu teaches as illustrated in FIG. 7a, the surface texture identification display device provided by the embodiment of the present disclosure includes a base substrate 10; above the base substrate sequentially disposed are: a gate electrode 30; a gate electrode insulation layer 31; an active layer 32; a first dielectric layer 33; a reference signal line 18; a second dielectric layer 34; a source electrode 35 and a drain electrode 36 provided in the same layer; a first insulation layer 37; a identification output line 17, a first connection portion 38, and a second connection portion 39 which are disposed in a same layer; a light sensing unit 12; a second insulation layer 40; a first electrode layer 111a, a third connection portion 41 and a light shielding component 14 which are disposed in a same layer; a pixel defining layer 42; a light-emitting layer 111b; a second electrode layer 111c; an encapsulation film 43; a light converging lens 13; a polarizing layer 44; an optical clear adhesive layer 45 and a contact plate 20 (i.e., a protective cover), and See also at least paragraphs[0051]-[0072] of Wu (i.e., Wu teaches a light shielding component disposed on the base substrate, wherein a clear adhesive layer is disposed on the light shielding layer)); 
a plurality of microlenses, disposed between the collimation structure layer and the second substrate, and overlapping the photosensitive element layer; and (13 FIGS. 2, 6a-7b, paragraphs[0033]-[0034] of Wu teaches the embodiment of the present disclosure provides a surface texture identification display device; herein, the surface texture identification display device is a display device having a surface texture identification function; for example, surface texture refers to a fingerprint and a palm print of a human; as illustrated in FIG. 2, the surface texture identification display device includes a base substrate 10 and a contact plate 20 opposite to each other; a plurality of pixel units P is formed on the base substrate 10; a light sensing unit (i.e., a light sensing component) 12 is disposed in at least a part of the pixel units P; the contact plate 20 is located on a side of the light sensing unit 12 facing away from the base substrate 10; for example, each of the pixel units P includes: a light converging lens (i.e., a light converging component) 13 corresponding to the light sensing unit 12 and located on a side of the respective light sensing units 12 facing the contact plate 20; the light converging lenses 13 is configured to converge the light incident from a side of the light converging lens 13 facing the contact plate 20 toward a main optical axis of the light converging lens 13 after the light passing through the light converging lens 13; and for example, before the light is incident on the light converging lens 13, for example, the light is reflected by a textured surface (e.g., a surface of a human finger) which is in contact with a first surface S1 of the contact plate 20, passes through the contact plate 20, and then arrives at the light converging lens 13, and See also at least paragraphs[0035], and [0051]-[0074] of Wu (i.e., Wu teaches an array of pixel units each with a corresponding lens disposed on layers that include the light shielding component, the control switching transistor, and the light sensing unit)); but does not expressly teach a spacer pattern, overlapping part of the microlenses.  
However, Ma teaches a spacer pattern, overlapping part of the microlenses (23 FIGS. 12-13, paragraph[0059] of Ma teaches the orthographic projection of each of the plurality of micro-lenses 111 on a plane where the light-shielding portion 23 is located in a respective one of the plurality of second vias 231, and the micro-lens 111 acquires external light through the second via 231, and thus the image elements of an external image are collected; the orthographic projection of each of the plurality of second vias 231 of the light-shielding portion 23 on the base substrate 21 is located in a respective one of the plurality of photosensitive regions 120, and light at the edge of the photosensitive region 120 may be shielded by the light-shielding portion 23; in particular, in a case where wires exist at the edge of the photosensitive region 120, there are gaps between the wires; in a case where the external light passes through the gaps, light diffraction easily occurs, and the image element collected by the micro-lens is not clear; by setting the light-shielding portion 23, the orthographic projection of the light-shielding portion 23 on the substrate 21 at least covers projection of the wires at the edge of the photosensitive region 120 on the substrate 21; and it can be ensured that the light-shielding portion 23 shields the wires at the edge of the photosensitive region 120, and the external light is prevented from entering gaps between the wires and a diffraction phenomenon is prevented, so that the clarity of the image elements collected by the micro-lenses can be ensured and improved, and the imaging quality of the image acquisition module can be improved, and See also at least paragraph[0064] of Ma (i.e., Ma teaches a light-shielding portion that partially overlaps micro-lenses)).
Furthermore, Wu and Ma are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem forming the display device with a suitable lens structure.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Wu based on Ma to have spacer pattern, overlapping part of the microlenses.  One reason for the modification as taught by Ma is to have a display module with suitable photosensitive regions to acquire a complete image, but also achieve normal display of an image acquisition region (paragraphs[0005], [0010], and [0031] of Ma).
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Ma, and Kim I.
Regarding claim 11, Wu and Ma teach the fingerprint sensing module according to claim 10, further comprising a plurality of sensing pixel areas, wherein the microlenses are divided into a plurality of microlens groups, the microlens groups are respectively located in the sensing pixel areas, and (FIGS. 2, 6a-7b, paragraphs[0033]-[0034] of Wu teaches the embodiment of the present disclosure provides a surface texture identification display device; herein, the surface texture identification display device is a display device having a surface texture identification function; for example, surface texture refers to a fingerprint and a palm print of a human; as illustrated in FIG. 2, the surface texture identification display device includes a base substrate 10 and a contact plate 20 opposite to each other; a plurality of pixel units P is formed on the base substrate 10; a light sensing unit (i.e., a light sensing component) 12 is disposed in at least a part of the pixel units P; the contact plate 20 is located on a side of the light sensing unit 12 facing away from the base substrate 10; for example, each of the pixel units P includes: a light converging lens (i.e., a light converging component) 13 corresponding to the light sensing unit 12 and located on a side of the respective light sensing units 12 facing the contact plate 20; the light converging lenses 13 is configured to converge the light incident from a side of the light converging lens 13 facing the contact plate 20 toward a main optical axis of the light converging lens 13 after the light passing through the light converging lens 13; and for example, before the light is incident on the light converging lens 13, for example, the light is reflected by a textured surface (e.g., a surface of a human finger) which is in contact with a first surface S1 of the contact plate 20, passes through the contact plate 20, and then arrives at the light converging lens 13, and See also at least paragraphs[0035], and [0051]-[0074] of Wu (i.e., Wu teaches pixel regions that include an array of pixel units each with a corresponding lens disposed on layers that include the light shielding component, the control switching transistor, and the light sensing unit)); but do not expressly teach the spacer pattern surrounds each of the microlens groups.  
However, Kim I teaches the spacer pattern surrounds each of the microlens groups (FIGS. 8-9, and 11, paragraph[0042] of Kim I teaches according to embodiments, a light blocking layer 315 for blocking the light passing through the microlens not to enter any other cells may be provided in the portions on the top surface of the substrate 312 of the optical layer 300, where the microlenses 311 are not formed; FIG. 9 is a conceptual view showing the disposition relation of the optical layer and the image sensor of this case; as shown in FIG. 9, since the light blocking layer 315 is provided in the portions on the top surface of the substrate 312, where the microlenses 311 are not formed, the light arriving at the portions on the top surface of the substrate 312, where the microlenses 311 are not formed, among the light diffusely reflected from the fingerprint and entering the microlenses at an angle other than the perpendicular angle, is blocked by the light blocking layer 315 and may not pass through the optical layer 300; and accordingly, the phenomenon of making the fingerprint image unclear by the scattered light can be prevented, and See also at least paragraphs[0041], [0043], and [0052] of Kim I (i.e., Kim I teaches a light blocking layer interposed between an array of microlenses))
Furthermore, Wu, Ma, and Kim I are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem forming the display device with a suitable lens structure.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Wu based on Ma and Kim I such that the spacer pattern surrounds each of the microlens groups.  One reason for the modification as taught by Ma is to have a display module with suitable photosensitive regions to acquire a complete image, but also achieve normal display of an image acquisition region (paragraphs[0005], [0010], and [0031] of Ma).  Another reason for the modification as taught by Kim I is to suitably block light passing through a microlens corresponding to one cell having a photodiode region from enter other cells (paragraphs[0033], and [0041]-[0043] of Kim I).  The same motivation and rationale to combine for claim 11 mentioned above, in light of corresponding statement of grounds of rejection, applies to each dependent claim mentioned in the corresponding statement of grounds of rejection.
Regarding claim 15, Wu and Ma teach the fingerprint sensing module according to claim 10, further comprising:; but do not expressly teach a light-shielding pattern layer disposed on the second substrate and comprising a plurality of openings, wherein the microlenses are disposed on a side surface of the collimation structure layer facing away from the photosensitive element layer, and overlap respectively part of the openings of the light-shielding pattern layer.
However, Kim I teaches a light-shielding pattern layer disposed on the second substrate and comprising a plurality of openings, wherein the microlenses are disposed on a side surface of the collimation structure layer facing away from the photosensitive element layer, and overlap respectively part of the openings of the light-shielding pattern layer (320, 321 FIGS. 6-9, and 11, paragraph[0034] of Kim I teaches FIG. 6 shows a view of disposing an optical layer 300 on an image sensor 400 formed like this; the optical layer 300 is provided with a microlens array layer 310 including a plurality of microlenses 311, and an aperture layer 320 disposed under the microlens array layer 310 and provided with a plurality of holes 321 spaced apart from the microlens array layer 310 as much as the focal length of the microlenses 311; the plurality of microlenses 311 is formed to protrude on the top surface of a transparent or translucent substrate 312; the aperture layer 320 performs a function of passing light only through the plurality of holes 321; the substrate 312 has a thickness making the distance from the microlens 311 to the hole 321 be equal to the focal length; the aperture layer 320 may be formed to be attached on the bottom surface of the substrate 312; and according to embodiments, it may be configured to form a supporter layer (not shown) between the aperture layer 320 and the image sensor 400 to maintain the distance between the aperture layer 320 and the image sensor 400, and See also at least paragraphs[0036], [0040]-[0043], and [0052] of Kim I (i.e., Kim I teaches an aperture layer with holes, disposed on a substrate, that overlap a microlens array, and the light blocking layer disposed on the substrate)).

Potentially Allowable Subject Matter
Claims 4, 6, 8-9, and 12-14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening, because for each of claims 4, 6, 8-9, and 12-14 the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claim 16 is allowable, because the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 17-20 are allowable because for each of claims 17-20, based on their dependency to claim 16, the prior art references of record do not teach the combination of all element limitations as presently claimed.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621